Detailed Action
This office action is in response to the amendments filed on 05/05/2022.

Status of Claims
Claims 1-2,5-13 and 16-20 are allowed.

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Reason for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior arts of record fails to teach or reasonably suggest the beam failure recovery feature, specifically, “wherein the switching, by the terminal device, from the first bandwidth to the second bandwidth according to a preset policy comprises:
switching, by the terminal device, from the first bandwidth to the second bandwidth based on configurations of control channels of the first bandwidth and the second bandwidth, and
wherein the switching, by the terminal device, from the first bandwidth to the second bandwidth based on configurations of control channels of the first bandwidth and the second bandwidth comprises:
when the configurations of the control channels of the first bandwidth and the second bandwidth are different, stopping, by the terminal device, the process of beam failure recovery in the first bandwidth, and switching from the first bandwidth to the second bandwidth; or
when the configurations of the control channels of the first bandwidth and the second bandwidth are the same, switching, by the terminal device, from the first bandwidth to the second bandwidth; and
continuing, by the terminal device, to perform, in the second bandwidth, the process of beam failure recovery.” as recited in independent claims 1 and 12.
The prior arts of record pertinent to applicant’s disclosure, comprising:
Nagaraja et al. (Publication No. US 2019/0319833), the prior art disclosure relates to communication including bandwidth part (BWP) switching; see ¶ 0002.  In specific, the UE switches from a first, active BWP to a second, active BWP. The switch may be a fallback to a previously active BWP; see figure 6 numeral 604. The switch or fallback may be performed based on the expiration of a BWP inactivity timer that is detected by the UE; see figure 6 numeral 602. However, the prior art fails to disclose the above feature.
Shih et al. (Publication No. US 2019/0098655), the prior art disclosure relates to preventing bandwidth part misalignment in a wireless communication system; see ¶ 0002.  In specific, the UE transmits a beam failure recovery (BFR) request to a network node on the first uplink BWP; see figure 9 numeral 905. The UE receives a control signaling on a second downlink BWP from the network node after transmitting the BFR request, wherein the control signaling is a response for the BFR request and the second downlink BWP is associated with the first uplink BWP; see figure 9 step 925. However, the prior art fails to disclose the above feature.
Cheng et al. (Publication No. US 2019/0166555), the prior art disclosure relates to beam failure recovery in a wireless communication system; see ¶ 0002.  In specific, a first BWP configuration, a second BWP configuration and a BWP inactivity timer are received from the base station; see ¶ 0006. The processor is configured to be switched from a first BWP to a second BWP when the BWP inactivity timer expires, and the first BWP corresponds to the first BWP configuration and the second BWP corresponds to the second BWP configuration; see ¶ 0006. However, the prior art fails to disclose the above feature.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Héctor Reyes whose telephone number is (571) 270-0239 and the fax number is (571) 483-7161. The examiner can normally be reached on (Mon-Fri) 8:30am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on (571) 272-3088.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

/H. R./
Examiner, Art Unit 2472

/Tejis Daya/Primary Examiner, Art Unit 2472